Citation Nr: 1719196	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  16-58 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES 

1.  Entitlement to a higher initial rating for service connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or on account of housebound status.

3.  Entitlement to service connection for interstitial pulmonary fibrosis, to include as due to asbestos exposure.

4.  Entitlement to service connection for ischemic heart disorder.

5.  Entitlement to service connection for cerebrovascular accident with vascular dementia and brain atrophy.

6.  Entitlement to service connection for chronic pulmonary disease with emphysema.

7.  Entitlement to service connection for abdominal aortic aneurysm.

8.  Entitlement to service connection for atherosclerotic disease.

9.  Entitlement to service connection for carotid stenosis.

10.  Entitlement to service connection for diverticulitis.

11.  Entitlement to service connection for enlarged prostate.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for hiatal hernia and gastroesophageal reflux disease with dysphagia.

14.  Entitlement to service connection for hyperlipidemia.

15.  Entitlement to service connection for hypertension.

16.  Entitlement to service connection for hypothyroidism.

17.  Entitlement to service connection for major depression.

18.  Entitlement to service connection for pes planus.

19.  Entitlement to service connection for pulmonary vascular disease (PVD).

20.  Entitlement to service connection for renal hydronephrosis.

21.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, daughter, and C.W.


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964 (Army) and January 1965 to January 1969 (Coast Guard).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diverticulitis, bilateral hearing loss, hiatal hernia and gastroesophageal reflux disease with dysphagia, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD and dementia symptoms result in total occupational impairment and his symptoms more nearly approximate total social impairment.  

2.  The evidence demonstrates that the Veteran requires the regular aid and attendance of another person as a result of his service-connected disabilities.

3.  The Veteran's exposure to herbicide agents is presumed; he is currently diagnosed with ischemic heart disease and atherosclerotic disease which are enumerated presumptive diseases associated with herbicide agents exposure, and require continuous medication to treat.

4.  The Veteran's interstitial pulmonary fibrosis is related to his history of asbestos exposure beginning in service; his pulmonary vascular disease is secondary to his interstitial pulmonary fibrosis; his hypertension did not clearly and unmistakably pre-exist service and is otherwise persuasively shown to have begun in service and persisted after service; and his cerebrovascular accident with vascular dementia and brain atrophy, and abdominal aortic aneurysm are secondary to his hypertension. 

5.  The Veteran's COPD, emphysema, hypothyroidism, and pes planus are not causally or etiologically related to any disease, injury, or incident in service, including in-service exposure to asbestos.

6.  Prior to the promulgation of a decision, at the March 2017 Board hearing, the Veteran withdrew his appeal of entitlement to service connection for carotid stenosis, enlarged prostate, hyperlipidemia, major depression, and renal hydronephrosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for PTSD (with dementia) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria for special monthly compensation based on the need for aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114, 5107(b) (West 2014); 38 C.F.R. § 3.350 (2016).

3.  The criteria for establishing service connection for interstitial pulmonary fibrosis as due to asbestos exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for establishing service connection for ischemic heart disorder as due to herbicide agent exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for establishing service connection for cerebrovascular accident with vascular dementia and brain atrophy have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for establishing service connection for chronic pulmonary disease with emphysema have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for establishing service connection for abdominal aortic aneurysm have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  The criteria for establishing service connection for atherosclerotic disease as due to herbicide agents exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

9.  The criteria for establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1111, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

10.  The criteria for establishing service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

11.  The criteria for establishing service connection for pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

12.  The criteria for establishing service connection for pulmonary vascular disease have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

13.  The criteria for withdrawal of a substantive appeal of entitlement to service connection for carotid stenosis, enlarged prostate, hyperlipidemia, major depression, and renal hydronephrosis have been met.  38 U.S.C.A. § 710 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.  The Board finds it unnecessary to obtain VA examinations/nexus opinions in regard to the issues denied herein on the basis of either no in-service event or no indication that the claimed disability is related to the Veteran's military service other than his own general conclusory statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).





Increased Rating

PTSD (with dementia)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2016).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the Board notes that a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In the present case, the Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under Diagnostic Code 9411, as 50 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms; the length of remission; and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  
The Board notes that the DSM-IV has been updated with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Rating Schedule addressing mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2016.

The Veteran underwent a VA examination in February 2015 in which the examiner ultimately concluded that the Veteran suffered from occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms which corresponds with the criteria associated with a 50 percent rating.  In the February 2015 rating decision, the RO found that the Veteran was not competent to handle the disbursement of his funds.  The Veteran underwent another VA examination in February 2016 in which the examiner ultimately concluded that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to his PTSD symptoms which corresponds with the criteria associated with a 30 percent rating.  As explained below, however, the Board finds that the Veteran's dementia is service connected.  Thus, the symptomatology associated with the Veteran's dementia will be considered along with his PTSD symptoms.  The medical evidence of record clearly demonstrates that the Veteran suffers from pronounced cognitive difficulties associated with his dementia.  The Board finds that the Veteran's PTSD and dementia symptoms result in total occupational impairment, and that his symptoms more nearly result in total social impairment.  Thus, the Board finds that the Veteran is entitled to a 100 percent rating for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7 (2016).
Special Monthly Compensation

The Veteran seeks SMC based on the need for aid and attendance of another person.  As detailed below, the Board finds that the Veteran's interstitial pulmonary fibrosis, ischemic heart disorder, cerebrovascular accident with vascular dementia and brain atrophy, abdominal aortic aneurysm, atherosclerotic disease, hypertension, and pulmonary vascular disease are service connected. 

VA regulations provide that special monthly compensation is payable to a Veteran who is, as a result of his or her service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (3) (2016).  A person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1502 (West 2014). Regulations provide that a person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.350(b). 

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a) (2016).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

Based upon the evidence of record, the Board finds the Veteran is in need of the regular aid and attendance of another person as a result of his service-connected disabilities based on the findings set forth in the May 2015 Aid and Attendance/Housebound examination report prepared by Dr. J.M., and additional findings set forth in a March 2017 letter from Dr. N.M.  Therefore, entitlement to special monthly compensation based on the need for aid and attendance of another person is warranted.  Also, because the Board is awarding special monthly compensation based on aid and attendance, the claim for special monthly compensation at the housebound rate is moot as special monthly compensation at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide agent exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include hypertension and endocrinopathies, such as thyroid disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ischemic heart disorder and Atherosclerotic disease

All U.S. Coast Guard Cutters with hull designation of WHEC [High Endurance Cutter] during their Vietnam tours are considered to be ships that operated primarily or exclusively on Vietnam's inland waterways.  VA TL 10-04.  The Veteran served on the USCGC Barataria (WHEC 381) including during the period the vessel was in the official waters of the Republic of Vietnam from May 1967 to December 1967.  Thus, the Veteran is considered to have served on the inland waterways in the Republic of Vietnam, and consequently, he is presumed to have been exposed to herbicide agents during his military service.  Ischemic heart disease and atherosclerotic disease are enumerated presumptive diseases associated with herbicide agent exposure.  While a July 2008 VA outpatient treatment record noted that the Veteran did not have ischemic heart disease, a December 2016 DBQ prepared by Dr. R.B. found that the Veteran does have ischemic heart disease and coronary artery disease based on the findings from a CT scan in May 2015.  The medical evidence shows that the Veteran requires continuous medication to treat his heart disease which suggests that the disorder has manifested to a compensable degree.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  Thus, the Board finds that service connection for ischemic heart disease and atherosclerotic disease is warranted. 




Interstitial pulmonary fibrosis, cerebrovascular accident with vascular dementia and brain atrophy, abdominal aortic aneurysm, hypertension, and pulmonary vascular disease (PVD)

After carefully reviewing the record, the Board finds that service connection is warranted.  As an initial matter, the Veteran has competently and credibly provided that, as part of his duties in the Navy as a seaman, he also worked with electrical wiring.  VA maintains a list of the probability of asbestos exposure by MOS.  Seaman is listed as minimal probability of asbestos exposure, while an Electrician's Mate is listed as probable.  This list is not exclusive and exposure may be otherwise demonstrated on review of the file.  Each claim based on asbestos exposure must be adjudicated on its own merit with MOS being one consideration in determining whether there was an exposure event.  The VA Manual provides that if an MOS is listed as minimal, probable, or highly probable, an examination should be scheduled.  No such examination was provided.  SSA records do show the Veteran worked post-service as an electrician from 1991 to 2004.  The Board finds no persuasive compelling basis for discounting the Veteran's contention regarding his duties in service.  The Board similarly finds no persuasive compelling basis for discounting any in-service asbestos exposure in favor of any exposure to asbestos the Veteran had post-service.  Dr. J.M., a pulmonologist, has diagnosed the Veteran with interstitial pulmonary fibrosis which he contends is at least as likely as not due to the Veteran's service, including exposure to asbestos.   See February 2016 letter. 
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims; however, VA recognizes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  In ascertaining the nature and etiology of the Veteran's current interstitial pulmonary fibrosis, the Board finds that the weight of the probative evidence suggests that the Veteran's current disability is related to a long history of asbestos exposure that first began in the military.  There is simply insufficient persuasive evidence to exclude his in-service exposure as a contributing cause of his current interstitial pulmonary fibrosis.  Accordingly, the Board resolves doubt in the Veteran's favor, and finds that service connection for interstitial pulmonary fibrosis is warranted.  Pulmonary vascular disease includes pulmonary arterial hypertension. See WebMD.  Dr. J.M. has indicated that the Veteran's pulmonary arterial hypertension is secondary to pulmonary fibrosis.  See February 2016 private treatment record.  Thus, service connection for pulmonary vascular disease is warranted as well. 

In regard to the Veteran's hypertension, this disorder was not noted upon his entry into service.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.   Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

There is an unfavorable March 2016 VA medical opinion that found that the Veteran's hypertension clearly and unmistakably pre-existed service and was not aggravated beyond the normal progression in service.  The Board, however, finds that the record does not clearly and unmistakably show that the Veteran had hypertension prior to service.  While the Veteran was hospitalized in October 1960 for a renal contusion, the ultimate diagnosis did not include hypertension, and he was found fit for duty at the conclusion of his hospital stay.  Service treatment records show numerous in-service elevated blood pressure readings and a diagnosis of hypertension related to additional events.  Thus, the Board finds that the presumption of soundness is not rebutted, and the claim for service connection based on aggravation of a pre-existing disability is converted into a claim for service connection based on service incurrence.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  There is sufficient medical evidence of record that tends to show the Veteran's hypertension had its onset in service and persisted after service.  Thus, service connection for hypertension is warranted.  

In regard to the cerebrovascular accident with vascular dementia and brain atrophy claim, a March 2016 VA opinion found that the Veteran's disorder was not related to service but based on the following rationale:  "There are multiple risk factors for Ischemic stroke:  modifiable factors that contribute the most to increased risk of stroke, and unmodifiable risk factors.  This Veteran's modifiable risk factors are of hypertension, hyperlipidemia, [and] chronic smoking.  His unmodifiable risk factors are of age, male sex, [and] family history.  Therefore, it is less likely than not that only his pre-existed Hypertension caused diagnosed later CVA for a reason that he has multiple risk factors of CVA."  As the Veteran's hypertension is a modifiable risk factor for his CVA, the Board finds service connection for cerebrovascular accident and brain atrophy is warranted.  Additionally, Dr. J.M. found that the Veteran's abdominal aortic aneurysm and dementia were "hypertension related."  See February 2016 DBQ.  Thus, service connection is also warranted for abdominal aortic aneurysm and dementia.

COPD, Emphysema, Hypothyroidism, and Pes Planus

Here, there is no dispute that the Veteran has COPD, emphysema, and hypothyroidism.  See numerous private and VA treatment records diagnosing COPD, emphysema, and hypothyroidism.  Furthermore, as explained above, the Board finds that he was exposed to asbestos during his service in the U.S. Navy. Therefore, resolution of this claim turns on whether the Veteran's COPD and emphysema are related or attributable to his military service, including the conceded asbestos exposure, and whether the Veteran's hypothyroidism is related or attributable to his military service.  

The Board finds that the question regarding the potential relationship between the Veteran's current COPD/emphysema and in-service exposure to asbestos and his current hypothyroidism and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current COPD/emphysema and his in-service exposure to asbestos and his hypothyroidism and any specific military event.  There is no medical opinion of record linking his COPD, emphysema, and hypothyroidism to his service.  

In regard to the claim for service connection for pes planus, during the pre-hearing conference, the Veteran's representative indicated that the Veteran desired to withdraw the claim; however, the undersigned declined to accept the withdrawal at that time due to a review of the Veteran's service treatment records and a desire to consider further evidence regarding this claim.  During the course of the hearing it became evident why the Veteran wanted to withdraw the issue as he had no substantive contentions regarding this issue.  Additionally, while service treatment records show that the Veteran was noted to have pes planus in service, by the time of the Veteran's separation from his second period of service, no pathology of the feet was noted.  See November 1968 Report of Medical Examination.  Post-service, a May 2005 VA podiatry record only noted diagnoses of callouses, hammertoes, and corns.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current diagnosis of pes planus, service connection cannot be granted.  

Based on the foregoing, the Board finds that service connection for COPD, emphysema, hypothyroidism, and pes planus are not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, his claims must be denied.


Withdrawal of Appeals

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

At the March 2017 Board videoconference hearing, the Veteran and his attorney representative agreed on the record that the issues of entitlement to service connection for carotid stenosis, enlarged prostate, hyperlipidemia, major depression, and renal hydronephrosis were being withdrawn.  See Board Videoconference Hearing Transcript.  Those oral statements, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Veteran's appeals for the issues of entitlement to service connection for carotid stenosis, enlarged prostate, hyperlipidemia, major depression, and renal hydronephrosis were all withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeals as to the issues of entitlement to service connection for carotid stenosis, enlarged prostate, hyperlipidemia, major depression, and renal hydronephrosis, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to these claims.  Therefore, each one of these issues is dismissed.




ORDER

Subject to the laws and regulations governing payment of monetary awards, a disability rating of 100 percent for PTSD (with dementia) is granted. 

Entitlement to special monthly compensation based upon the need of aid and attendance of another person is granted, subject to the regulations governing the payment of monetary awards.

Service connection for interstitial pulmonary fibrosis as due to asbestos exposure is granted.

Service connection for ischemic heart disorder is granted. 

Service connection for cerebrovascular accident with vascular dementia and brain atrophy is granted. 

Service connection for chronic pulmonary disease with emphysema is denied. 

Service connection for abdominal aortic aneurysm is granted. 

Service connection for atherosclerotic disease is granted. 

Service connection for hypertension is granted. 

Service connection for hypothyroidism is denied. 

Service connection for pes planus is denied.

Service connection for pulmonary vascular disease is granted.

The Veteran's appeal as to the issue of entitlement to service connection for carotid stenosis is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for enlarged prostate is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for hyperlipidemia is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for major depression is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for renal hydronephrosis is dismissed.


REMAND

The Veteran contends that he has bilateral hearing loss due to in-service noise exposure.  The Veteran also contends that he has diverticulitis, hiatal hernia, gastroesophageal reflux disease with dysphagia, and sinusitis due to his military service.  Service treatment records show the Veteran was treated for gastritis in May 1966 and allergic rhinitis in May 1968.  The Board will afford the Veteran a VA examination with nexus opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination. The Veteran's file should be made available for review by the examiner. The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to any military noise exposure.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Schedule the Veteran for an appropriate VA examination in regard to the diverticulitis, hiatal hernia, and gastroesophageal reflux disease with dysphagia claims. The Veteran's file should be made available for review by the examiner. The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diverticulitis, hiatal hernia, and gastroesophageal reflux disease with dysphagia are related to his military service, to include gastritis noted in May 1966.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Schedule the Veteran for an appropriate VA examination in regard to the sinusitis claim. The Veteran's file should be made available for review by the examiner. The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sinusitis is related to his military service, to include allergic rhinitis noted in May 1968.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


